         Case 1:19-cr-00651-LTS Document 694 Filed 06/02/21 Page 1 of 2



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 2, 2021
BY ECF

The Honorable Laura Taylor Swain
Chief United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Nikolaos Limberatos, 19 Cr. 651 (LTS)

Dear Chief Judge Swain:

        The Government respectfully submits this letter on behalf of the parties and legal counsel
for the Bureau of Prisons (“BOP”) pursuant to the Court’s order entered on May 28, 2021 (Dkt.
No. 683).

        At the Court’s direction, the parties and counsel for the BOP met and conferred yesterday,
June 1, 2021. The discussion was productive. In light of the potential accommodations that the
BOP may be able to provide to the defendant to facilitate his review of the discovery materials in
this case, which the parties and counsel of the BOP are continuing to explore and discuss, the
parties and counsel for the BOP respectfully request that the defendant’s request for an order
requiring the provision of a laptop to the defendant be held in abeyance pending further notice
from the parties.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney for the
                                                    Southern District of New York


                                              By:
                                                    Elizabeth A. Hanft
                                                    Samuel P. Rothschild
                                                    Robert B. Sobelman
                                                    Assistant United States Attorneys
                                                    (212) 637-2334/2504/2616
        Case 1:19-cr-00651-LTS Document 694 Filed 06/02/21 Page 2 of 2

Honorable Laura Taylor Swain
June 2, 2021
Page 2 of 2

cc:   Karloff C. Commissiong, Esq. (by ECF)
      Carlos Santiago, Esq. (by ECF)
      Sophia Papapetru, Esq. (by email)
